                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

VICTOR DEOLEO,                                   :
                     Plaintiff,                  :
                                                 :
         v.                                      :       Civ. No. 20-2301
                                                 :
UNITED STATES LIABILITY                          :
INSURANCE COMPANY,                               :
               Defendant.                        :
                                                 :

                                  AMENDED SCHEDULING ORDER

     AND NOW, this 29th day of October, 2020, it is ORDERED as follows:

  1. A trial for the above-captioned case shall be held on March 23, 2021, at 9:30 a.m in
     Courtroom 14A, United States District Court, 601 Market Street, Philadelphia, PA 19106;

  2. A final pretrial conference is scheduled for March 17, 2021, at 10:00 a.m. in Room 14614,
     United States District Court, 601 Market Street, Philadelphia, PA 19106. Lead Trial
     Counsel must attend. It is the responsibility of any trial counsel who cannot attend to
     contact the Court as soon as any conflict becomes known so the Court may consider
     rescheduling the conference. Unless the Court has otherwise granted permission, whoever
     attends the final pretrial conference will try the case. In addition to each trial counsel, each
     Plaintiff and Defendant or, in the case of a corporate Party, a representative with full
     authority to settle the case shall attend. Telephone availability is not acceptable unless
     leave of Court has been granted. Failure to comply with this order may result in sanctions
     in accordance with the Federal Rules of Civil Procedure.

              As outlined below, all motions in limine, evidentiary motions, stipulations of facts,
     all depositions that will be introduced as testimony, and any and all other legal disputes
     that the Parties are aware of shall be due before the final pretrial conference so that they
     may be resolved before trial begins;

  3. Plaintiff shall file an amended complaint no later than November 2, 2020. Defendant
     shall file any motion to dismiss no later than November 17, 2020. Plaintiff will file his
   opposition to any motion to dismiss no later than November 24, 2020. Defendant may
   file any reply in support of its motion no later than December 1, 2020, Plaintiff will file
   any sur-reply no later than December 8, 2020.

4. The Parties shall propound all interrogatories and requests for document production no
   later than November 23, 2020. The Parties shall respond to all written discovery requests
   no later than December 7, 2020. THESE RESPONSES SHALL INCLUDE ALL
   INITIAL DISCLOSURES CONTEMPLATED BY RULE 26(a)(1). All discovery shall
   proceed and continue in such manner as will assure that all requests for, and responses to,
   discovery will be noticed, served, and completed no later than December 23, 2020. The
   Parties shall conduct all discovery remotely (e.g. exchanging documents
   electronically; taking depositions by videoconference), as necessary to comply with
   this deadline, pending further order;

5. This matter is referred to United States Magistrate Judge Timothy R. Rice for a settlement
   conference on or about December 30, 2020.             PLAINTIFF’S COUNSEL SHALL
   CONTACT DEFENDANT’S COUNSEL, AND THEN THE PARTIES SHALL
   JOINTLY CONTACT JUDGE RICE’S CHAMBERS TO ARRANGE THIS
   CONFERENCE. If the Parties believe that a settlement conference would be helpful at an
   earlier time, they are directed to contact Judge Rice to schedule the same. Judge Rice will
   require that lead counsel and Parties with full settlement authority attend the conference;

6. Any summary judgment motion or other dispositive motion, together with supporting brief,
   shall be filed no later than January 6, 2021. Responses shall be filed no later than
   January 20, 2021;

7. Plaintiff shall propose stipulated facts and submit those proposed stipulated facts to
   Defendant no later than February 19, 2021.           Defendant shall state agreement or
   disagreement with each of Plaintiff’s proposed stipulated facts and may counter-propose
   stipulated facts no later than February 23, 2021. Plaintiff is obligated to respond no later
   than February 26, 2021;

8. In accordance with Fed. R. Civ. P. 26(a)(3), listed exhibits shall be numbered and pre-
   marked for use at trial; no exhibit shall be listed unless it is already in the possession of
   opposing counsel. Only specifically listed exhibits may be used in the Party’s case-in-chief
   except by leave of Court;

9. Counsel for each Party shall serve upon counsel for the other Party no later than February
   26, 2021:

       a. a copy of each exhibit they expect to offer at trial in furtherance of their respective
           contentions. Each exhibit shall be marked as it will be marked for trial;

       b. curriculum vitae for each expert witness expected to testify; and

       c. a specific identification of each discovery item expected to be offered into
           evidence;

10. Counsel shall also provide the Court with one copy of all of these items in a tabbed, three-
   ring binder, complete with table of contents, no later than February 26, 2021;

11. As to documents listed in accordance with Fed. R. Evid. 803(6), as amended, notice in
   accordance with Fed. R. Evid. 902 (11) or (12) must be given no later than February 26,
   2021;

12. All witnesses as to liability and damages should be listed. Only listed witnesses may testify
   at trial except by leave of Court. Any Party who intends to use deposition testimony at
   trial must submit deposition designations by February 19, 2021. Counter-designations
   shall be submitted by February 23, 2021.          Objections to the designations shall be
   submitted no later than February 26, 2021;

13. Any other pretrial or trial matter requiring attention of the judge prior to trial, shall be
   specifically addressed in the final pretrial conference;

14. All Parties shall prepare and file with the Clerk of the Court their pretrial memoranda by
   March 5, 2021;
15. All motions in limine shall be filed no later than March 5, 2021. Responses thereto are
   due no later than March 12, 2021;

16. No later than March 5, 2021, after meeting and conferring, the Parties shall jointly submit
   proposed jury voir dire questions, jury interrogatories, verdict sheets, and proposed jury
   instructions a tabbed, three-ring binder, complete with table of contents. The Parties shall
   individually submit any proposed questions, interrogatories, sheets, or instructions upon
   which the Parties after conferring cannot agree. All questions, interrogatories, sheets, and
   instructions shall be submitted in hard copy and on a flash drive to the Court;

17. No later than March 12, 2021, the Parties shall jointly submit to the Court a tabbed, three-
   ring binder, complete with table of contents, containing each of the following:

       a. Answer;

       b. Complaint;

       c. Plaintiff’s Pretrial Memorandum;

       d. Defendants’ Pretrial Memorandum;

       e. Stipulated Facts;

       f. Jointly Proposed Jury Voir Dire Questions (and any not agreed upon);

       g. Jointly Proposed Jury Interrogatories (and any not agreed upon);

       h. Jointly Proposed Jury Instructions (and any not agreed upon); and

       i. Jointly Proposed Verdict Sheet; and

18. The Parties shall also provide the Court with an electronic copy of the above documents in
   Word format.
                   AND IT IS SO ORDERED.

                   /s/ Paul S. Diamond
                   _______________________
October 29, 2020   Paul S. Diamond, J.
